Citation Nr: 1640261	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a left hip disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left hip disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran had active naval service from August 1960 to December 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by Daniel J. Adams, Agent, in April 2014, Mr. Adams revoked representation by a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

In April 2014, the Board remanded the issues on appeal for further development.  As a result of the requested development, in an April 2016 rating decision, the RO granted service connection for a left hip disability as a result of permanent aggravation of Legg-Perthes disease that pre-existed his service, representing a full grant of that benefit sought.  As such, the issue of entitlement to service connection for a left hip disability is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a right hip disability.
CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2011 and December 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Concerning the claim for service connection for a right hip disability, the Veteran was provided with a VA examination in June 2014.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the June 2014 VA examination report is adequate for the purpose of making a decision concerning the claim for service connection for a right hip disability.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Right Hip Disability

The Veteran's service medical records are negative for signs, symptoms, or complaints of a right hip disability.

VA and private treatment records are negative for a diagnosis of a right hip disability.

At the April 2013 Board hearing, the Veteran stated that he experienced pain in the right hip.  He stated that his hips were offset, and he walked with a limp.

On VA examination in June 2014, the examiner found no objective evidence of a right hip condition.  The Veteran described pain in the right hip with standing and walking.  The Veteran described the right hip pain as a constant ache.  The examiner reviewed both VA treatment records and private treatment records.  After performing an examination of the Veteran, the examiner reiterated that there was not sufficient clinical evidence to provide a clinical diagnosis of any chronic right hip condition.

The Board finds that service connection for a right hip disability is not warranted.  No chronic disability of right hip has been identified at any point during the period on appeal.  

The Veteran clearly experiences pain in his right hip.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although the Veteran has claims to have a right hip disability, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the June 2014 VA examiner reviewed the Veteran's medical records, performed an examination, and concluded that the Veteran did not have a right hip disability.  No other competent evidence of record demonstrates that there is any current disability of the right hip.  Therefore, the requirement that there be current disability has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the preponderance of the evidence is against a finding that there is a current right hip disability.

Accordingly, the Board finds that service connection is not available for a right hip disability, as there is no current diagnosis of a right hip disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

The Veteran has also claimed entitlement to a low back disability as secondary to a service-connected left hip disability.  Specifically, he has asserted that he has a low back disability secondary to an altered gait caused by the left hip disability.

A June 2014 VA examination diagnosed multilevel degenerative osteoarthritis of the lumbar spine, moderate to moderately severe.  The examiner opined that the Veteran's current low back disability was not caused by, related to, or aggravated by the service-connected left hip Legg-Perthes disease with failed total hip replacement.  The examiner found that there was no biomechanical relationship between Legg-Perthes disease and the development of degenerative osteoarthritis of the spine.  The examiner noted that in addition to the normal aging process, the Veteran had worked in a variety of settings post-service, all of which could be associated with abnormal stressors on the spine.  The examiner found that the Veteran's back pain was first noted in 2002, and there was no objective evidence to support a diagnosis of a lower back condition until the present VA examination.

The Board finds the rationale of the June 2014 VA examiner did not consider all the available evidence.  Although the examiner remarked that there was no objective evidence to support a diagnosis of a lower back condition until June 2014, the Board notes that a May 1986 VA treatment record shows that the Veteran had a marked antalgic left gait pattern with a limb length discrepancy of three-quarters of an inch.  A vocational evaluation report in November 1988 shows that the Veteran's "primary disability at the time of referral was diagnosed as degenerative disease of the low back and left hip stemming from childhood perthes disease."  An October 1989 private treatment record also documents low back pain.

When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that remand is necessary to obtain an etiology opinion concerning whether the currently diagnosed low back disability is caused by or aggravated by an altered gait caused by the service-connected left hip disability.  The opinion must specifically discuss the evidence which shows the existence of a low back disability as early as 1986 and the Veteran's contention that an altered gait due to the service-connected left hip disability caused the low back disability.

The claim for TDIU is inextricably intertwined with the claim for service connection for a low back disability.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private medical records.  All attempts to locate the records must be documented in the record.

2.  Submit the claims file to the VA examiner who performed the June2014 VA examination.  After review of the prior report and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is caused by or aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected left hip disability.  In offering the requested opinion, the examiner is requested to discuss the Veteran's contention that the low back disability is due to an altered gait caused by the left hip disability.  The examiner is also specifically requested to discuss the May 1986 VA treatment record which shows that the Veteran had a marked antalgic left gait pattern with a limb length discrepancy of three-quarters of an inch, the vocational evaluation report from November 1988 that shows that the Veteran's "primary disability at the time of referral was diagnosed as degenerative disease of the low back and left hip stemming from childhood perthes disease," and the October 1989 private treatment record which documents low back pain.  The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner who offered the June 2014 VA opinion is not available, schedule the Veteran for a VA examination with a medical doctor examiner to obtain the requested opinion.  If the June 2014 examiner finds that an examination is necessary to provide the requested opinion, schedule an examination.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


